an evidentiary hearing, wherein Castillo's former counsel testified that
                she advised Castillo to waive the hearing because certification as an adult
                was a virtual certainty due to his use of a firearm and therefore
                negotiating an agreement with the State was the best option available.
                During argument, post-conviction counsel conceded that it was a "big
                stretch" to suggest that Castillo would not have been certified as an adult
                and stated she raised the claim to demonstrate his "unsophisticated view
                of the criminal justice system" and bolster her argument regarding
                mitigation. Because of this, and because Castillo admitted that he was
                satisfied with the negotiations, the district court denied this claim as
                moot. The district court also concluded that Castillo failed to demonstrate
                deficiency or prejudice. The record supports the district court's
                determinations, and we conclude that it did not err by denying this claim.
                See NRS 62B.390(2)(a)(2) (in most cases, the juvenile court shall certify a
                child as an adult if he is charged with an offense involving the use of a
                firearm), see also Doleman v. State, 112 Nev. 843, 848, 921 P.2d 278, 280-
                81 (1996) (counsel's tactical decisions are virtually unchallengeable).
                            Second, Castillo contends that the district court erred by
                denying his claim that counsel was ineffective for failing to present
                witnesses at sentencing to testify about Castillo's low intelligence,
                cognitive immaturity, and troubled upbringing. After hearing testimony
                from the newly offered witnesses, the district court concluded that Castillo
                failed to demonstrate deficiency or prejudice because trial counsel had
                presented mitigation evidence and the sentence would not have been
                different had he presented the new witnesses. The record supports the
                district court's determinations, and we conclude that it did not err by
                denying this claim.

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                            Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.'



                                                                               ,   J.
                                                   Hardesty


                                                                  )%143            J.
                                                   Douglas


                                                                                   J.



                cc: Hon. Brent T. Adams, District Judge
                     Mary Lou Wilson
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




                       'The fast track statement submitted by Castillo fails to comply with
                NRAP 3C(h)(1) because the footnotes are not "in the same size and
                typeface as the body of the brief," NRAP 32(a)(5). Counsel is cautioned
                that future failure to comply with this court's briefing requirements may
                result in the imposition of sanctions. See NRAP 3C(n).



SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A